BARROWS, J.
Heard on jury trial Waived.
The testimony consisted of correspondence supplemented by oral evidence. The declaration seeks to recover loss of profits for an alleged breach of a contract made in New York. The measure of damages, is not disputed. It is set forth in Rhode Island General Laws, Chap. 265, Section 1, Sub-section 4, which is the same language used in the New York Sale of Goods Act.
The defence is,
First: That there was no material breach of the contract;
Second: That if any breach occurred, plaintiff waived it;
Third: That plaintiff failed to give notice of an election to rescind the contract; and
Fourth: That by cashing a certain check of the defendants, plaintiff accepted defendants proposed modification of the contract and that the contract as so modified has not been broken.
(Discussion)
Decision for plaintiff for $11,790.37.